Exhibit INSIGHTFULMIND LEARNING, INC. CODE OF ETHICS (amended May 14, 2009) Overview InsightfulMind has adopted a code of ethical conduct (the “Code”) that is applicable to every director, employee and consultant of the company and its affiliates (collectively the “Employee” or “Employees”). The Code reaffirms the high standards of business conduct required of all Employees. The Code is part of InsightfulMind’s continuing efforts to (1) ensure that it complies with all applicable laws, (2) have an effective program in place to prevent and detect violations of law, and (3) educate and train its Employees to be aware and understand ethical business practices. In most circumstances, the Code sets standards that are higher than the law requires. InsightfulMind has also adopted eight corporate values: Focus, Respect, Excellence, Accountability, Teamwork, Integrity, Open Communications and Positive Attitude.
